Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4 are pending in this application.
3.	Claims 1-4 are examined on the merits in this office action.

Objections
4.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). FIG. 5 discloses nucleic acid sequence, and this is missing the respective sequence identifier. The description of FIG. 5 (see paragraph [0014] does not refer to the sequence with a sequence identifier. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Substantial Duplicate
5.	Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Rejections
35 U.S.C. 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating chronic kidney es not reasonably provide enablement for PREVENTING chronic kidney disease and renal diseases in a subject suffering from Alport Syndrome.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (5) The breadth of the claims:
	         The claims are drawn to a method of treating or prevention chronic kidney disease in a subject (claim 1), a method for treating or preventing renal disease in a subject suffering from Alport Syndrome (claim 2), and a human apolipoprotein M for use in the treatment or prevention of chronic kidney disease (claim 3) and renal disease in a subject suffering from Alport Syndrome (claim 4). The patient population is not clearly defined in claims 1 and 3. Thus, anybody being administered the ApoM would have the treating or preventing chronic kidney disease.
(2) The state of the prior art:
	          The Merck manual indicates that chronic kidney disease (CKD) is long-standing, progressive deterioration of renal function. Symptoms develop slowly and in advanced stages include anorexia, nausea, vomiting, stomatitis, dysgeusia, nocturia…water retention, undernutrition, peripheral neuropathies, and seizures (see Chronic Kidney Disease from Merck Manual, page 1, top).  The Merck manual indicates that chronic kidney disease may result from any cause of renal dysfunction of sufficient magnitude, and the most common causes in the US in order of prevalence are 1) diabetic nephropathy, 2) hypertensive nephrosclerosis, and 3) various primary and secondary glomerulopathies (see Chronic Kidney Disease from Merck Manual, page 1, “Etiology of CKD”). The Merck manual indicates that patients with mildly diminished renal reserve are asymptomatic. Even patients with mild to moderate renal insufficiency may have no symptoms despite elevated blood urea nitrogen (BUN) and creatinine. With more severe renal disease, neuromuscular symptoms may be present, including coarse muscular twitches, peripheral sensory and motor neuropathies, muscle cramps, hyperreflexia, restless legs syndrome, and seizures. In advanced CKD, pericarditis and gastrointestinal ulceration and bleeding may occur…heart failure caused by hypertension or coronary artery disease and renal retention of sodium and water may lead to dependent edema and/or dyspnea (see Chronic Kidney Disease from Merck Manual, page 2, “Symptoms and Signs of CKD”). 
          The Merck manual indicates that diagnosis of CKD is by electrolytes, BUN, creatinine, phosphate, calcium, complete blood count analyses, urinalysis, quantitative urine protein analysis, ulatrasonography, and renal biopsy (see Chronic Kidney Disease 
    PNG
    media_image1.png
    182
    860
    media_image1.png
    Greyscale
(see Chronic Kidney Disease from Merck Manual, page 2, “Diagnosis of CKD”).
The Merck manual indicates that there are treatments for CKD: 
    PNG
    media_image2.png
    231
    931
    media_image2.png
    Greyscale
 (see Chronic Kidney Disease from Merck Manual, page 2, “Treatment of CKD”).
           The Merck manual indicates that Alport syndrome is a genetically heterogeneous disorder characterized by nephritic syndrome (i.e., hematuria, proteinuria, hypertension, eventual renal insufficiency) often with sensorineural deafness and, less commonly, ophthalmologic symptoms (see Aport Syndrome from Merck manual, page 1, top). The Merck manual indicates that the disorder is most commonly inherited in X-linked fashion, although autosomal recessive and, rarely, autosomal dominant varieties exist (see Aport Syndrome from Merck manual, page 1, bottom). The Merck manual indicates that classic X-linked disease in males and autosomal recessive disease are clinically similar. Patients develop renal symptoms and signs similar to those of acute nephritic syndrome and progress to renal insufficiency between ages 20 and 30 (juvenile forms). 
           The Merck manual indicates the following for diagnosis: (s
    PNG
    media_image3.png
    436
    948
    media_image3.png
    Greyscale
(see Aport Syndrome from Merck manual, page 2, “Diagnosis”). The Merck manual indicates that treatment for Alport syndrome is same as that for other causes of chronic kidney disease and kidney transplant (see Aport Syndrome from Merck manual, page 2, “Treatment”).
	    The art provide guidance as how to treat chronic kidney disease and Alport Syndrome, but does not provide how to determine individuals who are susceptible to chronic kidney disease and Alport Syndrome. None of the prior arts provide guidance as 

(3) The relative skill of those in the art:
           The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	Applicant’s activity is based on the determination of predicting those who are susceptible to chronic kidney disease and Alport Syndrome. Since the activity is based on determining the patient population that is susceptible to chronic kidney disease and Alport Syndrome, the predictability in the art is low. This is due to the fact that the art has recognized the difficulty in determining the patient population who are susceptible to chronic kidney disease and Alport Syndrome. For example, some patients with chronic kidney disease are asymptomatic. Most classic X-linked disease do not progress to renal insufficiency until between the ages of 20 and 30. Some men with X-linked disease develop renal insufficiency after age 30. Additionally, chronic kidney disease and Alport Syndrome must be diagnosed first (see Merck manual). 
	            Claims 1 and 3 do not identify the patient population, therefore, the claim implies that anyone can be protected against chronic kidney disease. However, the Applicant has not shown who will be susceptible to chronic kidney disease. There are too many variables between the patient populations, thus, it clearly shows the unpredictability of the art.   

 (6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
          The Applicant has defined the terms “treating” and “preventing” at paragraph [0019] of instant specification: 
    PNG
    media_image4.png
    185
    306
    media_image4.png
    Greyscale
. Applicant defines “preventing” or “prevention” as inhibiting the disorder, delaying the onset of disease, or delaying the appearance of one or more symptoms of the disease. “Prevention” does not require 100% inhibition of disease onset, although this is contemplated. 	
            Instant specification discloses that “…one or more administrations of human apolipoprotein M are carried out over a therapeutic period of, for example, about 1 week to about 18 months…over a therapeutic period of, for example, about 1 month to about 12 months…” (see paragraph [0033]). 
            Although the specification provides guidance on how to administer the compound, it is unclear as to when to administer the compound and the patient population. The specification discloses mouse models for prevention of renal disease. Mice in which exon 5 of a3 chain of collagen type IV is deleted (Col4a3 KO) were obtained from the Jackson Laboratory (see paragraph [0052]). The working example is limited to mouse model that had the collagen type IV deleted to mimic the Alport 
	The specification has not provided guidance in the way of a disclosure to how to determine individuals that need protection against chronic kidney disease and Alport Syndrome. 
There is no clear guidance as to how to determine the patient population, since some of patients suffering from chronic kidney disease are asymptomatic, there are different stages of chronic kidney disease, and must be diagnosed with laboratory analyses such as electrolytes, BUN and creatinine, and classic X-linked disease in males do not progress to renal insufficiency until between the ages of 20 and 30, and must be diagnosed first. Since the prior art is still unclear as to who are susceptible to chronic kidney disease and Alport Syndrome, more guidance is necessary.

(8) The quantity of experimentation necessary:
           Since it is uncertain to predict the patient population who are susceptible for chronic kidney disease and Alport Syndrome, and the Applicant has not provided the appropriate time frame at which the compound should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the human apolipoprotein M (ApoM, SEQ ID NO: 1) would be effective in alleviating any and ALL patient from chronic kidney disease and Alport Syndrome.



35 U.S.C. 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



10.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murry et al (US Patent No. 6114123).
11.	Murry et al teach a 188mer protein sequence that is 100% identical to instant SEQ ID NO: 1 (see SEQ ID NO: 2). As evidenced by instant specification, at paragraph [0022] of instant specification US 20210275632, “ the amino acid sequence of human APOM is provided as SEQ ID NO: 1”. With respect to the limitation “for use in the treatment or prevention of chronic kidney disease” in instant claim 3, and “for use in the treatment or prevention of renal disease” in instant claim 4, an intended use limitation does not impart patentability to product claims where the product is otherwise anticipated by the prior art.  Since the reference teaches ALL of the active component, .

12.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hla et al (US Patent No. 9592268).
13.	Hla et al teach a 188mer protein sequence that is 100% identical to instant SEQ ID NO: 1 (see SEQ ID NO: 1). As evidenced by instant specification, at paragraph [0022] of instant specification US 20210275632, “ the amino acid sequence of human APOM is provided as SEQ ID NO: 1”. With respect to the limitation “for use in the treatment or prevention of chronic kidney disease” in instant claim 3, and “for use in the treatment or prevention of renal disease” in instant claim 4, an intended use limitation does not impart patentability to product claims where the product is otherwise anticipated by the prior art.  Since the reference teaches ALL of the active component, i.e., human apolipoprotein M (SEQ ID NO: 1), the reference anticipates instant claims 3-4.

14.	Claim 1 and 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hla et al (US 2019/0185545).
15.	Hla et al teach a 188mer protein sequence that is 100% identical to instant SEQ ID NO: 1 (see SEQ ID NO: 9). As evidenced by instant specification, at paragraph [0022] of instant specification US 20210275632, “ the amino acid sequence of human APOM is provided as SEQ ID NO: 1”. With respect to the limitation “for use in the treatment or prevention of chronic kidney disease” in instant claim 3, and “for use in the 
	Hla et al teach a method of admininstering ApoM-Fc polypeptide to patients with hypertesion of chronic kidney disease (see claim 15 and paragraph [0017], for example). Instant claim 1 recites, “A method of treating or prevneing chronic kidney disease in a subject comprising administering human apoliporotein M in an amount effective to treat chronic kideny disease in the subject.” With respect to the limitation in the preamble of claim 1, “A method of treating or prevneing chronic kidney disease in a subject…”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. Instant claim 1 does not define the patient population. Therefore, anyone being administered the ApoM would inherently have the end result, i.e., treating chronic kidney disease. Since the reference teaches the same ApoM is being administered in an effective amount to any patient, the reference anticipates instant claim 1.
Since the reference teaches ALL of the active component and all active method step, i.e., human apolipoprotein M (SEQ ID NO: 1) and administering ApoM (SEQ ID NO: 1), the reference anticipates instant claims 1 and 3-4.


EXAMINER’S COMMENT
Please note: Claim 1 does not define a patient population. In contrast, claim 2 defines a patient population, since the claim recites, “…renal disease in a subject suffering from Alport Syndrome…”


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JULIE HA/Primary Examiner, Art Unit 1654